Citation Nr: 0402031	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  96-44 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for conjunctivitis.  

4.  Entitlement to service connection for conjunctival cyst 
of the left eye.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






REMAND

On April 14, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facilities for the 
veteran to be afforded the following 
examinations:  audio and ear examinations 
to determine the existence and etiology 
of any currently manifested hearing loss; 
orthopedic examination to determine the 
existence and etiology of any currently 
manifested low back disability; and eye 
examination to determine the existence 
and etiology of any currently manifested 
conjunctivitis and conjunctival cyst of 
the left eye.  Send the claims folder to 
the examiners for review.  

(a)  The audio and ear examiners are 
requested to determine if the veteran has 
any currently manifested hearing loss.  
If hearing loss is shown they are 
requested to offer an opinion as to its 
etiology, including whether it is at 
least as likely as not that any currently 
manifested hearing loss is related to the 
veteran's active service.  If any 
currently manifested hearing loss cannot 
be medically linked or attributed to the 
veteran's military service on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

(b)  The orthopedic examiner is requested 
to determine if the veteran has any 
currently manifested low back disorder.  
If it is determined that he does not have 
a currently manifested low back disorder 
the examiner is requested to offer an 
explanation in light of the May 1988 CT 
scan report of the veteran's low back.  
If a low back disorder is shown, the 
examiner is requested to offer an opinion 
as to its etiology, including whether it 
is at least as likely as not that any 
currently manifested low back disorder is 
related to the veteran's active service.  
If any currently manifested low back 
disorder cannot be medically linked or 
attributed to the veteran's military 
service on a medically scientific basis, 
and without invoking processes relating 
to guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.  

(c)  The eye examiner is requested to 
determine if the veteran has any 
currently manifested conjunctivitis or 
conjunctival cyst of the left eye.  If 
conjunctivis or conjunctival cyst of the 
left eye are shown the examiner is 
requested to offer an opinion as to their 
etiology, including whether it is at 
least as likely as not that any currently 
manifested conjunctivitis or conjunctival 
cyst of the left eye are related to the 
veteran's active service.  If any 
currently manifested conjunctivitis or 
conjunctival cyst of the left eye cannot 
be medically linked or attributed to the 
veteran's military service on a medically 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



